DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application number 15/357,257 having U.S Patent No. 10278877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has filed a terminal disclosure to overcome the double patenting rejections in the non-final office action. With this terminal disclosure filed, claim 1 has the same allowable subject matter discussed in previous applications. “The reason for the allowance of claim 1 is that the prior art fails to disclose the combination of a supply transport cart having a first plurality of wheels arranged below the floor surface; at least one door configured to enclose the medical imaging infusion system within the supply transport cart; and a handle configured to be grasped by a user to guide the supply transport cart; the medical imaging infusion system comprising: a second plurality of wheels configured to roll the medical imaging infusion system onto and off the floor surface of the supply transport cart; at least one dose of a nuclear medicine; and a nuclear medicine monitoring system, the nuclear medicine monitoring system configured to monitor at least one of the following: a number of doses of a nuclear medicine provided by the medical imaging infusion system and monitor an amount of each of the doses of the nuclear medicine provided by the medical imaging infusion system”.
Claim 12 of the instant application has the same allowable subject matter as discussed in the notice of allowance for application 16/405,108. “The reason for the allowance of claim 12 is that the prior art fails to disclose the combination of a supply transport cart having a first plurality of wheels arranged below the floor surface; at least one door configured to enclose the medical imaging infusion system within the supply transport cart; a handle configured to be grasped by a user to guide the supply transport cart; and sensor systems configured to sense an environment of the supply transport cart, the sensor systems comprising at least a temperature sensor and a motion sensor; the medical imaging infusion system comprising: a second plurality of wheels configured to roll the medical imaging infusion system onto and off the floor surface of the supply transport cart; and at least one dose of a nuclear medicine”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618  

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618